‘Order entered April 7, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-19-00522-CR

                   JAMES GAVIN OVERLOON, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 291st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F18-00355-U

                                    ORDER

      Before the Court is appellant’s April 6, 2020 third motion for an extension

of time to file his brief. We GRANT the motion and ORDER appellant’s brief

due on or before April 27, 2020.


                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE